Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/729127 filed on 2/27/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62785593, filed 12/27/2018 and claims foreign priority to EP 19218902.5, filed 12/20/2019. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific optical system designed to actuate and move a membrane of a fluid lens, does not reasonably provide enablement for any possible lens system that can move a lens.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In the instant case (A) the breadth of the claim are directed to any possible optical system that can move a lens, as having fixed and movable parts, a driving module which can be mechanical (including manual) or electro-mechanical, and stopping assembly or means which are any part of the fixed structures limiting the motion of the movable optical element. However, (B) the nature of invention is very specific directed only to a particular optical system which has a first optical element being a liquid lens with a membrane that is pressed by a deforming member, including a connecting assembly (including elastic members), and arranged with movable element and assembly, fixed assembly, and driven by voice coil motor(s) of the driving module. The movable element is configured to be connected to the first optical element through the deforming member, and the movable assembly is connected to the movable element through the connecting assembly. Moreover, the stopping assembly includes specifics of plurality of pieces of glue serving as a buffering element, disposed between stopping member and a driving coil, between two adjacent movable members, between movable member and the protruding column, between the elastic element and the movable assembly, and between the elastic element and the fixed assembly, so that the elements in the optical system are prevented from the damage caused by collision; (C) The state of the prior art (see cited prior art) discloses similar systems for actuating deformable fluid lenses as parts of optical systems; (D) There is a moderate skill level of one of ordinary skill in the art given the complexity and structures of similar optical systems; Additionally, there is a certain level of predictability in the art given the known means for moving optical element and restrictions of such motion; (F, G) The amount of direction provided by the inventor is adequate for specific optical system described in the specification, but not a generic system of claim 1. Thus (H), there is an undue quantity of experimentation needed to make or use the invention based on the content of the disclosure, 
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	Claims 2-26 depend on claim 1 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements include a first optical element which is a liquid lens, a deforming member, a connecting assembly, besides the recited movable element, fixed assembly, movable assembly, and the driving module. The movable element is configured to be connected to the first optical element through the deforming member, and the movable assembly is connected to the movable element through the connecting assembly. When driving module is configured to drive movable assembly to move relative to fixed assembly, the movable element can be moved to drive the deforming member to push the bottom of first optical element, thereby changing the optical properties of the liquid lens element 
Claims 2-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation that “the stopping assembly includes fewer than three first stopping members,” 3and that “the first stopping members only correspond to 4a sidewall of the casing.” However, this limitation phrase is confusing because it is unclear what is meant by phrase “fewer than three first stopping members”, given that specification and Figs. 7 and 10 clearly disclose eight first stopping members 11-151 which are corresponding to a sidewall e.g. top wall of casing 11-102? Another possibility is that the phrase may allude that there are fewer than three first stopping members, which are associated with a lateral side of a rectangular shaped casing, since e.g. Fig 10 depicts two such stoppers corresponding to each of the four lateral sides of the casing? However, no descriptions of the casing or relationship with the stopping members is recited in the claim. Claim 5 recites similarly that “the stopping assembly includes fewer than three first stopping members,” which carries the same issues as claim 2 detailed above. The above limitation will be treated broadly, such that there is at least one or more first stopping members corresponding to some sidewall of the casing. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues. 
Claims 3-19 depend on claim 2 and therefore inherit the same issues. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aschwanden et al. (hereafter Aschwanden) US 20200124839 A1.
In regard to independent claim 1, Aschwanden teaches (see Figs. 1-41) an optical system (i.e. optical device with autofocus and optical image stabilization, see Title, Abstract, paragraphs [01-03, 116-125, 132-143, 160-164], as depicted in e.g. 1-21, 30, 34-35, 38-39), comprising:  
2a fixed assembly, defining a main axis (e.g. carrier 90 with lens barrel 50 w/ lenses 51 defining optical axis z, motor holder 7, see e.g. Figs. 1-8, paragraphs [116-124]);  
3a movable element, movable relative to the fixed assembly and connected to a 4first optical element (lens shaping part 11, movable part 6, that is movable relative to 90, 50, 7, and connected to optical, element fluidic lens 20,2 as depicted in e.g. Figs. 1-8, e.g. paragraphs [116-124]);  
5a movable assembly (movable part 6), connected the movable element (6 is connected to 11, as depicted in e.g. Figs. 1-8, e.g. paragraphs [116-124]);  
6a driving module (voice coil 5 with coils 30, 31 and magnets 40, 41, as depicted in e.g. Figs. 1-8, e.g. paragraphs [116-124, 126-128]), configured to drive the movable assembly so as to drive the 7movable element to move relative to the fixed assembly (as 5 drives 6 relative to 90,50,7 for AF and OIS, e.g. paragraphs [116-124, 126-128]); and  
8a stopping assembly, configured to limit a range of motion of the movable 9element (i.e. as e.g. boundary 71, top 701 of 7, upper part of spring structure 8,  protruding parts 50b, 52 of 50, stops 50a, 80, 81, paragraphs [80-88, 117-124, 131, 137-142, 161-164]), limiting motion of 11,6 connected to 20,2, see e.g. Figs. 1-6, 34-40).   
1Regarding claim 2, Aschwanden teaches (see Figs. 1-41) that the fixed assembly includes 2a casing (i.e. holder 7, sidewall 700, e.g. paragraphs [121,124, 144-148]), the stopping assembly includes fewer than three first stopping members, 3disposed on the movable assembly, and the first stopping members only correspond to 4a sidewall of the casing (as best understood sue to 112 issues noted above, e.g. upper part 8 connected to 6c of 6,  stop(s) 80 on 11 corresponding to e.g. one side of 700, paragraphs [116-118, 131, 161-164], Figs. 1, 8, 34-35).
1 Regarding claim 3, Aschwanden teaches (see Figs. 1-41) that when viewed along the 2main axis, the first stopping members partially overlap the driving module (as at least upper part of 8 partially overlap VCM 5 structure, in z-direction, paragraphs [116-118, 131], e.g. Figs. 1, 8). 
1 Regarding claim 4, Aschwanden teaches (see Figs. 1-41) that when viewed along the 2main axis, the sidewall does not overlap the first stopping members (i.e. as sidewall 700 does not overlap top part 8 or stop 80, in z-direction, paragraphs [116-118, 131, 161-164], Figs. 1, 8, 34-35).  
1Regarding claim 5, Aschwanden teaches (see Figs. 1-41) that the fixed assembly includes 2a base (i.e. carrier 90, e.g. Figs. 1-8, paragraphs [116-124]), the stopping assembly further includes fewer than three second stopping 3members, and all of the second stopping members are disposed on a side of the 4movable assembly and face the base (as best understood sue to 112 issues noted above, e.g. stop 81 on periphery of 11 facing 9, e.g. paragraphs [161-164], Figs. 1, 8, 38-40).  

1 Regarding claim 20, Aschwanden teaches (see Figs. 1-41) that the movable assembly (6, 11) 2includes: 
3a first movable member, disposed along a second axis (e.g. mounting structure 111,111a of 11 extending in horizontal direction, or front side of 6 denoted by 6a,  as depicted in e.g. Figs. 7, 19-22, paragraphs [140-143]); and 
4a second movable member, disposed along a first axis (i.e. as part 6b extending in vertical direction, or lateral (left or right) side of 6 as depicted in Figs. 7 and 19-22, paragraphs [140-143]), wherein the second 5movable member is adjacent to the first movable member (as 6b is adjacent to 111,111a, and as 6a side and lateral sides are adjacent, as depicted in Figs. 7,  19-22), and the 6second movable member is configured to block the first movable 7member from moving along the first axis (i.e. as 6b blocks 111 from moving in horizontal axis, 111,111a is fixed/bonded to 6b, and since front 6a side and lateral side of 6 are fixed to one another, as depicted in Figs. 7, 19-22, paragraphs [140-143]).  
1 Regarding claim 21, Aschwanden teaches (see Figs. 1-41) that the optical system further 2includes a plurality of pieces of glue (e.g. glue line on sides of 111, paragraphs [141-142], Fig. 21), which are disposed between the first movable 3member and the second movable member (111, 6b, as depicted in e.g. Fig. 21, paragraphs [141-142]).  
1 Regarding claim 22, Aschwanden teaches (see Figs. 1-41) that the optical system further 2includes an elastic element  (spring 8, paragraphs [117-118]) and at least one piece of glue (e.g. 13, paragraphs [141-142]), the elastic element is 3connected to the fixed assembly (8 is connected to 41 of 5,7,9, see e.g. Fig. 7, e.g. paragraphs [138-140]), the elastic element includes a first string arm and a 4second string arm (i.e. spring arms e.g. 8b, as depicted in Fig. 7, . paragraphs [138-140]), which are respectively connected to the first movable member and 5the second movable member (i.e. as spring arms 8b are connected to front 6a and lateral sides of 6, see Fig. 7), and the at least one piece of glue is disposed between 6the first string arm and the second string arm (as there is at least glue line 13 and glue material 80 between spring arms 8b, as depicted in Figs. 7, 21, 34, paragraphs [138-143, 162]).  
1Regarding claim 25, Aschwanden teaches (see Figs. 1-41) that the optical system further 2includes an elastic element (spring 8, paragraphs [117-118]) and a piece of glue (e.g. 13, paragraphs [141-142]), and the glue is disposed between the elastic element and the movable assembly (i.e. 13  between 8 and 11, 6e, as depicted in e.g. Fig. 21, paragraphs [141-142]).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (hereafter Aschwanden) US 20200124839 A1 in view of Park US 20190141224 A1. 
4 Regarding claim 26, Aschwanden teaches (see Figs. 1-41) that the optical system further 5includes another fastening which is disposed between the elastic element and the 6fixed assembly (i.e. as spring structure 8 has fastening part 8c between 8 and fixed assembly 7 with magnets 41, see Fig. 7, paragraphs 138-142]), but is silent that it includes another piece of glue. 
However, Park teaches in the same field of invention of a camera module with lens moving device (e.g. 100, see Figs. 1-4, Title, Abstract, paragraphs [01-02, 10-15, 83-90, 100-110]) and further teaches that optical system includes another piece of glue between the elastic element and the 6fixed assembly (i.e. as 100 includes adhesive between elastic member 150/160 and housing 140, paragraphs [101-106], providing bonding and assembly of elastic member(s) with the housing and bobbin).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  specify glue (adhesive) according to teachings of Park to the as fastening part of Aschwnden  in order to provide bonding and assembly of elastic member and the housing (see Park paragraphs [101,106]). 

Allowable Subject Matter

Claims 6, 8 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 depends on claim 6 and would be allowable due to dependency on claim 6. 
Claims 9-19 depend on claim 8 and would be allowable due to their dependency on claim 8. 
Claim 24 depends on claim 24 and would be allowable due to dependency on claim 23. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aschwanden et al. US 20190104239 A1 also discloses limitations of instant invention (see e.g. Figs. 19-26, 51-54 and their descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872